11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                      JUDGMENT

Lorenzo Gonzales,                           * From the 318th District Court
                                              of Midland County,
                                              Trial Court No. FM61969.

Vs. No. 11-19-00075-CV                      * February 11, 2021

Shilah Dawn Garrigan Gonzales,              * Per Curiam Memorandum Opinion
                                              (Panel consists of: Bailey, C.J.,
                                              Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that the
appeal should be dismissed.     Therefore, in accordance with this court’s
opinion, the appeal is dismissed. The costs incurred by reason of this appeal
are taxed against Lorenzo Gonzales.